


EXHIBIT 10.25
THIRD AMENDMENT TO THE
MARK THIERER EMPLOYMENT AGREEMENT
WHEREAS, Mark Thierer (the “Executive”) and Catamaran Corporation (formerly SXC
Health Solutions Corporation) and its subsidiary, Catamaran Inc. (formerly SXC
Health Solution, Inc.) (collectively, the “Company”) executed an employment
agreement (“Agreement”) effective as of June 30, 2008, as amended by the First
Amendment thereto, dated December 23, 2008, and the Second Amendment thereto,
dated September 1, 2010; and
WHEREAS, the Board of Directors of Catamaran Corporation (the “Board”), through
its Compensation Committee (the “Committee”), has determined that the Agreement
should be amended to clarify certain matters contained therein.
NOW, THEREFORE, BE IT RESOLVED, in accordance with the foregoing recitals, that
the Agreement be amended as follows:
1.
Subsection 5.2(c) of the Agreement shall be deleted in its entirety and replaced
with the following:



“Termination by Company Without Cause/Resignation for Good Reason. If the
Triggering Event was a Termination by the Company Without Cause (that is not a
Termination Arising Out of a Change of Control) or a Resignation for Good
Reason, then Executive shall be entitled to receive (i) Executive's Annual Base
Compensation and accrued but unpaid vacation through the date thereof; (ii)
payment of Executive's Target Incentive Compensation Bonus as established for
the year prior to the year in which the termination occurred, if any, pro rated
to Executive's date of termination (payable at the same time other members of
the Senior Executive Team are paid their respective incentive compensation
bonuses which shall be in no event later than March 15 following the close of
the Company's fiscal year); and (iii) the Severance Benefit. For purposes of
this Subsection 5.2(c), any payment or benefit that the Executive receives shall
be treated as a “separate payment” for the application of Section 409A of the
Internal Revenue Code (“Code”). If the Executive receives any payment or benefit
due to his Termination by the Company Without Cause or Resignation for Good
Reason, Company will determine if the involuntary separation from service
exception of Treasury regulation §1.409A-1(b)(9)(iii) applies. The Severance
Benefit shall be paid within 60 days after the date of Executive's separation
from service, and Executive shall receive the benefits provided in Subsections
5.2(c)(ii) and (iii) only if Executive executes and does not revoke a Separation
Agreement and General Release similar to that attached hereto as Exhibit A
within 30 days after the date of Executive's separation from service. If the
Compensation Committee determines that the Executive is a Specified Employee
then his Severance Benefit due under this paragraph (c) shall be made no earlier
than the six (6) month anniversary of the Triggering Event or upon the death of
the Executive if earlier, pursuant to Section 409A of the Code with regard to
that portion of the Severance Benefit that does not satisfy the involuntary
separation from service exception to Treasury regulation §1.409A-1(b)(9)(iii).”


2.
Subsection 5.2(d) of the Agreement shall be amended by replacing the second and
third sentences thereof with the following:



The Change of Control Severance Benefit shall be paid within 60 days after the
date of Executive's separation from service, and Executive shall receive the
benefits provided in subsections 5.2(d)(ii) and (iii) only if Executive executes
and does not revoke a Separation Agreement and General Release similar to that
attached hereto as Exhibit A within 30 days after the date of Executive's
separation from service.


3.
Subsection 6.10(a) of the Agreement shall be amended by including the following
sentence at the end thereof:

Notwithstanding any other provision in this Agreement, to the extent any
payments hereunder constitutes nonqualified deferred compensation, within the
meaning of Section 409A of the Code, and the 60-day period specified in Sections
5.2(c) and 5.2(d), as applicable, begins in one taxable year and ends in a
second




--------------------------------------------------------------------------------




taxable year, then each such payment which is conditioned upon Executive's
execution of a Separation Agreement and General Release shall be paid or
provided in the later of the two taxable years.


****
IN WITNESS WHEREOF, the Chairman of the Committee and Executive hereby adopt
this Third Amendment to the Agreement, which Amendment is effective as of
December 31, 2012.
    
 
COMPANY:
 
 
 
 
CATAMARAN CORPORATION
 
 
 
 
and CATAMARAN INC.
 
 
 
 
 
 
 
 
By:
/s/ Peter J. Bensen 
 
December 17, 2012
 
 
Peter J. Bensen
 
Date
 
 
Chairman of the Compensation Committee of the Company's Board of Directors
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
By:
/s/ Mark A. Thierer
 
December 17, 2012
 
 
Mark A. Thierer    
 
Date
 
 
 
 
 
 





